Name: Commission Regulation (EEC) No 3759/85 of 23 December 1985 amending certain Regulations in the eggs and poultrymeat sectors by reason of the accession of Spain and Portugal
 Type: Regulation
 Subject Matter: agricultural structures and production;  animal product;  agricultural activity;  marketing
 Date Published: nan

 Avis juridique important|31985R3759Commission Regulation (EEC) No 3759/85 of 23 December 1985 amending certain Regulations in the eggs and poultrymeat sectors by reason of the accession of Spain and Portugal Official Journal L 356 , 31/12/1985 P. 0064 - 0064 Finnish special edition: Chapter 3 Volume 20 P. 0021 Spanish special edition: Chapter 03 Volume 39 P. 0215 Swedish special edition: Chapter 3 Volume 20 P. 0021 Portuguese special edition Chapter 03 Volume 39 P. 0215 *****COMMISSION REGULATION (EEC) No 3759/85 of 23 December 1985 amending certain Regulations in the eggs and poultrymeat sectors by reason of the accession of Spain and Portugal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, pursuant to Article 396 of the Act of Accession, the following Regulations concerning eggs and poultrymeat should be adapted: - Commission Regulation (EEC) No 95/69 (1), as last amended by Regulation (EEC) No 1943/85 (2); - Commission Regulation (EEC) No 1868/77 (3), as amended by the Act of Accession of Greece; Whereas, pursuant to Article 2 (3) of the Treaty of Accession, the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act, HAS ADOPTED THIS REGULATION: Article 1 1. Regulation (EEC) No 95/69 is hereby amended as follows: - the following terms are added to Article 2 (2): 1.2 // Spain: // 11 // Portugal: // 12 - The following terms are added to Article 11 (2): under (a) 'huevos de gallinas camparas ovos de campo-sistema extensivo' under (b) 'huevos de gallinas camperas ovos de campo - sistema intensivo', under (c) 'huevos de gallinas criadas en el suÃ ©lo ovos de cama', under (d) 'huevos de gallinas criadas en bateria ovos de capoeira'. - The following terms are added to Article 11 (7): 'huevos de gallinas camperas - sistema extensivo' 'huevos de gallinas camperas', 'huevos de gallinas criadas en el suelo', 'huevos de gallinas criadas en baterÃ ­a'. 'ovos do campo', 'ovos do campo - sistema intensivo', 'ovos de cama', 'ovos de capoeira'. 2. The following terms are added to Article 1 of Commission Regulation (EEC) No 1868/77: 1.2 // - 'ESP. // for Spain, // - PORT. // for Portugal.' 3. The following terms are added to footnote 1 in Annex II to Regulation (EEC) No 1868/77: 1.2 // - Spain: // eleven provinces, // - Portugal: // one region only. 4. Regulation (EEC) No 2785/80 (4) is hereby amended as follows: - the following terms are added to Article 2 (1): 'CONTENIDO EN AGUA SUPERIOR AL LÃ MITE CEE', 'CONTEUDO EM AGUA SUPERIOR AO LIMITE CEE'. - the following terms are added to Article 3: 'CONTIENE UNA SOLUCIÃ N DE POLIFOSFATO', 'CONTÃ M UMA SOLUSO DE POLIFOSFATO'. Article 2 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Treaty of Accession. The amendments in the Portuguese language shall not apply until the end of the first stage referred to in Article 260 of the Act of Accession. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 13, 18. 1. 1969, p. 13. (2) OJ No L 181, 13. 7. 1985, p. 34. (3) OJ No L 209, 17. 8. 1977, p. 1. (4) OJ No L 288, 31. 10. 1980, p. 13.